FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 3, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                              FOR THE TENTH CIRCUIT


    MIGUEL FERNANDO
    NEYRA-MARTINEZ,

                Petitioner,
                                                        No. 10-9528
    v.                                              (Petition for Review)

    ERIC H. HOLDER, JR.,
    United States Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
GORSUCH, Circuit Judge.



         Miguel Fernando Neyra-Martinez is a native of Peru who overstayed his

visitor visa. After the Department of Homeland Security began removal

proceedings, Mr. Neyra-Martinez conceded he was removable but sought asylum

and to have his removal “withheld”; as well, he sought protection under the


*
  After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Convention Against Torture (“CAT”). The Immigration Judge denied these

requests and the Board of Immigration Appeals affirmed the IJ’s decision.

Mr. Neyra-Martinez now asks us to undo this result, but as we will explain this

we cannot do.

      We begin with Mr. Neyra-Martinez’s asylum and withholding of removal

requests. To prevail in his asylum claim, Mr. Neyra-Martinez had to show that he

could not return to Peru “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(42). 1 To prevail on his

withholding of removal claim, Mr. Neyra-Martinez’s burden was similar: he had

to show “that his life or freedom would be threatened in the proposed country of

removal because of his race, religion, nationality, membership in a particular

social group, or political opinion.” Dallakoti v. Holder, 619 F.3d 1267-68

(10th Cir. 2010) (quotation and citation omitted); see also 8 U.S.C. § 1231(b)(3).

      Mr. Neyra-Martinez challenges the BIA’s denial of his asylum and

withholding of removal requests primarily, though not exclusively, on the ground

that the Board’s decision rests on factual errors. We may review the BIA’s

1
  The REAL ID Act of 2005 amended the Immigration and Nationality Act to
require that an applicant show that “race, religion, nationality, membership in a
particular social group, or political opinion was or will be at least one central
reason for persecuting the applicant.” Dallakoti v. Holder, 619 F.3d 1264, 1268
(10th Cir. 2010) (emphasis added); 8 U.S.C. § 1158(b)(1)(B)(i). Because Mr.
Neyra-Martinez filed his application in 2003, the provisions of the REAL ID Act
do not apply to his case.

                                         -2-
findings of fact, however, only for the presence of “substantial evidence.” Under

this standard, the BIA’s “factual findings are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Witjaksono v.

Holder, 573 F.3d 968, 977 (10th Cir. 2009) (quotation omitted).

      Seeking to shoulder the burden of showing that the BIA’s factual findings

fall short, Mr. Neyra-Martinez argues that the facts before the BIA showed

members of the Shining Path guerilla movement persecuted him (and are likely to

persecute him again, should he return to Peru) because of his political beliefs.

But the BIA found otherwise and enough evidence exists in the record that we

cannot say any reasonable adjudicator would have had to find differently. The

evidence shows that Mr. Neyra-Martinez worked as a security officer for a mining

company in Peru and that this job provided him with access to various chemicals.

At some point, several members of the Shining Path sought his help in obtaining

certain chemicals for explosives. When he refused and reported the incident to

the government, among others, Mr. Neyra-Martinez was threatened by the Shining

Path group. So a threat did exist, at least at one time. But the BIA reasonably

found that any threat existed not because of any political beliefs Mr. Neyra-

Martinez harbored, but because he was doing his job as a security officer for the

mining company and seeking to avoid enmeshing himself in an illegal venture.

      Mr. Neyra-Martinez replies that the BIA erred as a matter of law by failing

to take appropriate cognizance of the fact that the Shining Path is known to have

                                         -3-
engaged in guerilla warfare aimed at toppling the Peruvian government. With

this, however, we cannot agree. The Supreme Court has told us that “the mere

existence of a generalized ‘political’ motive underlying the guerrillas’ forced

recruitment is inadequate to establish . . . the proposition that [the petitioner]

fears persecution on account of political opinion”; instead, to trigger protection

under the asylum and withholding laws Congress has devised, the petitioner’s

persecution must be “on account of [his] political opinion, not the persecutor’s.”

See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482 (1992) (emphasis added). To

explain its point, the High Court has noted that “[e]ven a person who supports a

guerrilla movement might resist recruitment for a variety of reasons — fear of

combat, a desire to remain with one’s family and friends, a desire to earn a better

living in civilian life, to mention only a few.” Id. at 482. Yet, under current law,

a person who resists recruitment for these reasons and who is threatened for that

resistance has no claim for asylum or to have his removal withheld. Id. To win

relief under the laws prescribed by Congress, then, a petitioner must present

evidence that he was or will be harassed not simply because he refused to support

a guerilla movement, but because of his own particular statutorily protected

status or beliefs. Here, Mr. Neyra-Martinez sought to establish that he was or

will be subject to recriminations based on his statutorily protected political

beliefs, but the BIA reasonably determined that the record did not bear out this

factual assertion.

                                           -4-
      Even if all this is so, Mr. Neyra-Martinez says he was and will be

persecuted because he was a “whistle-blower” and because of his religious faith

— and that these are protected statuses or beliefs under the asylum and

withholding laws. The BIA disagreed and again substantial evidence supports its

findings.

      First, the record is devoid of evidence that Mr. Neyra-Martinez was a

whistle-blower. To be sure, as Mr. Neyra-Martinez argues, “official retaliation

against one who threatens to expose governmental corruption may, in certain

circumstances, amount to political persecution” warranting relief. Hayrapetyan v.

Mukasey, 534 F.3d 1330, 1337 (10th Cir. 2008) (emphasis added). But in this

case, as the BIA found, Mr. Neyra-Martinez did not seek to expose governmental

corruption. Instead, he informed the Peruvian government of the Shining Path’s

request for chemicals and actually sought (and received) the government’s

protection when doing so.

      Second and similarly, although Mr. Neyra-Martinez received one

threatening letter that contained two religious slurs, the BIA found that this was

insufficient to rise to the level of religious persecution or a threat of future

religious persecution, and this court’s precedents compel this panel to sustain the

Board’s conclusion. See Vatulev v. Ashcroft, 354 F.3d 1207, 1210 (10th Cir.

2003) (holding that the ethnic slurs fell “far short” of establishing “persecution”);

Maphilindo v. Holder, 323 F. App’x 659, 664 (10th Cir. 2009) (unpublished)

                                          -5-
(holding that “taunts concerning [alien’s] faith and ethnicity, while deeply

insulting, are better characterized as harassment or discrimination than

persecution”); Yuk v. Ashcroft, 355 F.3d 1222, 1234 (10th Cir. 2004) (stating that

threats alone may constitute persecution only “when they are so immediate and

menacing as to cause significant suffering or harm in themselves”).

      From his asylum and withholding of removal claims, we turn finally to

Mr. Neyra-Martinez’s CAT claim. “To receive the protections of the CAT, an

alien must demonstrate that it is more likely than not that he will be subject to

torture by a public official, or at the instigation or with the acquiescence of such

an official.” Sidabutar v. Gonzales, 503 F.3d 1116, 1125 (10th Cir. 2007)

(quotation omitted). In this case, Mr. Neyra-Martinez presented the BIA with no

evidence that the Peruvian government would torture him. Neither is there

evidence the Shining Path operates with the acquiescence of the government. See

Cruz-Funez v. Gonzales, 406 F.3d 1187, 1192 (10th Cir. 2005) (noting that

acquiescence may be established by showing a government’s “willful blindness”

(alteration omitted)). To the contrary, Mr. Neyra-Martinez concedes that the

police actively sought to protect him from the Shining Path. Given all this, we

cannot say that the BIA erred in denying Mr. Neyra-Martinez’s CAT claim.

      Still, one more issue remains. In his brief to this court, Mr. Neyra-

Martinez seeks to argue that his due process rights were violated because the IJ

was biased against him. The government replies that we may not consider this

                                          -6-
argument because Mr. Neyra-Martinez never presented it to the BIA, and thus

failed to exhaust his available administrative remedies. We are compelled to

agree. In order to secure judicial review of an argument in this court, an

immigration petitioner generally must first present it to the Board for its

consideration and disposition. See 8 U.S.C. § 1252(d)(1); Garcia-Carbajal v.

Holder, No. 09-9558, 2010 WL 4367060, at *5 (10th Cir. Nov. 5, 2010). This

Mr. Neyra-Martinez did not do.

      The petition for review is denied.



                                                 Entered for the Court



                                                 Neil M. Gorsuch
                                                 Circuit Judge




                                           -7-